Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/06/2022 has been entered. Claims 1-2, 5, 13, 23, 27, and 30-35 have been amended. Claim 4 has been canceled. Claims 1-2, 5, 7-8, 13-17, 19-20, 22-24, 27, and 29-35 remains pending. Applicant’s amendments to the claims overcome every objection and rejection under 112(a)(b) previously set forth in Non-Final Office Action mailed on 04/07/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 13-17, 19-20, 22-24, 27, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Maria (US 20070215554) in view of Hiroo (JP 2012110279).
Regarding claim-1, Maria discloses a method of extracting material (Biological entity i.e. Nucleic acids “DNA/RNA”) from a fluid, the fluid being held within a fluid chamber (vessel 3) (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]) the method comprising: 
drawing, with a magnetic field generating system (magnets 9, 10, 13, 14; Fig.5-20), at least one magnetically susceptible member (paramagnetic particles 2; Fig.5-20) through the fluid around a closed path between at least three points in the chamber, said at least one member being adapted to bind to material in fluid in the chamber, wherein the at least three points are arranged relative to each other in a shape having at least two dimensions, the magnetic field generating system being configured to move the at least one magnetically susceptible member directly between the at least three points, material in the fluid binding to the at least one magnetically susceptible member when it comes into contact with the at least one member as it moves through the fluid (Check: [0061-0064], [0131-0133]; Fig.5-12), and
wherein the magnetic field generating system comprises at least one electromagnet (Two spaced opposed electromagnets, however, could also be used. These electromagnets were energized alternately to produce the first and second magnetic fields that keep the particles in suspension and mix them with the fluid in which they were contained, Check: [0018]), and 
wherein the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19), 
Maria implicitly teaches the method further comprising heating the fluid in the chamber with heat produced by the at least one electromagnet (Fig.17) (The movement of magnets (13, 14) relative to vessel (3) which would appear to render an indirect heating of the fluid. Moreover, a heating element (33) as shown in Fig.17 is used to heat the vessel ultimately heating up the fluid).
Hiroo also teaches for extracting and separating microorganism using magnetic bead and, also discloses heating the fluid in the chamber (43) with heat produced (via iron core coil) by the at least one electromagnet or permanent magnet (18, Fig.3-6) (For attracting the magnetic beads 17 to the cap 13, it is possible to use an electromagnet in addition to using the permanent magnet 18 as in this example. However, when the electromagnet is stored in the cap 13, heat generated in the coil and the iron core is transmitted to the cap 13. When the cap 13 is heated by heat, there is a possibility of affecting the microorganisms attached to the magnetic beads 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Maria’s method with an electromagnet which produces heat as taught by Hiroo for purpose of generating the heat in the fluid chamber.
Regarding claim-2, Maria as modified discloses wherein the at least one magnetically susceptible member is allowed to travel to the third point of the at least three points under the influence of gravity. It is well known to the skilled person in the art to turn off or move away magnets from magnetic particles so magnetic particles can move to the third point under the influence of gravity without being controlled by magnets.
Regarding claim-5, Maria as modified discloses wherein movement of the at least one magnetically susceptible member (2) caused by operation of the magnetic field generating system (13, 14) is predominantly parallel to the direction of the magnetic field produced by the at least one electromagnet ([0018]).

    PNG
    media_image1.png
    319
    515
    media_image1.png
    Greyscale

Regarding claim-7, Maria as modified discloses wherein the fluid chamber (3) comprises a side wall connected to a base and orientated such that contents of the chamber are pulled towards the base under the influence of gravity, the base being inclined to the vertical (Annotated Fig.2), and wherein the step of drawing the at least one magnetically susceptible member (2) through the fluid around the closed path between the at least three points in the chamber comprising: 
drawing, with the magnetic field generating system (9, 10, 13, 14), the at least one magnetically susceptible member (2) along the base to the side wall connected at an upper end of the base; moving, with the magnetic field generating system, the at least one magnetically susceptible member through the fluid away from the side wall connected at the upper end of the base; and allowing the at least one magnetically susceptible member to return to the base (See: Fig.11-20 with Annotated Fig.2).
Regarding claim-8, Maria as modified discloses wherein moving the at least one magnetically susceptible member (2) through the fluid away from the side wall connected at the upper end of the base comprises moving the at least one magnetically susceptible member across the chamber to the side wall above the connection to the base at the lower end of the base (See: Fig.11-20 with Annotated Fig.2); and/or wherein the magnetically susceptible member (2) is moved vertically away from the base when moved away from the side wall connected at the upper end of the base (Fig.20); and/or wherein the steps of drawing the magnetically susceptible member (2) along the Attorney's Docket No. base, moving said member through the fluid away from the side wall and allowing said member to return to the base are repeated in a cycle (See: Fig.11-20 with Annotated Fig.2 for cycle); and/or wherein the at least one magnetically susceptible member (2) is allowed to return to the base under the influence of gravity (It is well known to the skilled person in the art to turn off or move away magnets from magnetic particles so magnetic particles can move to the third point under the influence of gravity without being controlled by magnets); and/or wherein the side wall comprises a pair of opposing side walls, one side wall of which is connected to the upper end of the base and the other side wall of which is connected to the lower end of the base (Annotated Fig.2).
Regarding claim-13, Maria as modified discloses wherein the at least one magnetically susceptible member (2) is drawn along the base by a first electromagnet (10 or 14; Fig.6, 20 respectively) and moved through the fluid away from the side wall by a second electromagnet (9 or 13; Fig.7, 19 respectively). (Two spaced opposed electromagnets, however, could also be used. These electromagnets were energized alternately to produce the first and second magnetic fields that keep the particles in suspension and mix them with the fluid in which they were contained, Check: [0018]).

    PNG
    media_image2.png
    383
    378
    media_image2.png
    Greyscale

Regarding claim-14, Maria as modified discloses wherein the fluid chamber (2) comprises an extraction portion and an elution portion, the elution portion having a smaller volume than the extraction portion and having a top opening into a base of the extraction portion (Annotated Fig.2), the method further comprising: 
drawing, with the magnetic field generating system (9, 10, 13, 14), the at least one magnetically susceptible member (2) between the extraction and elution portions of the chamber (See: Fig.5-20); and 
removing material (Nucleic acids “DNA/RNA) bound to the at least one magnetically susceptible member from the at least one magnetically susceptible member (2) when in the elution portion by replacing the fluid in the chamber with an eluent held (elution buffer 21, Fig.14) in only the elution portion (Check: [0057], [0158-0159], [0164]). 
Regarding claim-15, Maria as modified discloses wherein the at least three points form a configuration corresponding to the vertices of a triangle (Annotated Figures above). 
Regarding claim-16, Maria as modified discloses wherein two of the vertices have the same separation along a longitudinal axis of the chamber from the base of the extraction portion of the chamber (Annotated Figures above). 
Regarding claim-17, Maria as modified discloses wherein the third vertex has a greater separation along the longitudinal axis of the chamber from the base of the extraction portion of the chamber than the other two vertices (Annotated Figures above), and/or wherein the at least one magnetically susceptible member (2) is allowed to move between the third vertex and one of the two other vertices under the influence of gravity (It is well known to the skilled person in the art to turn off or move away magnets from magnetic particles so magnetic particles can move between the third vertex and one of the two other vertices under the influence of gravity without being controlled by magnets, Fig.5-20). 
Regarding claim-19, Maria as modified discloses wherein the step of drawing the at least one magnetically susceptible member (2) through the fluid around the closed path between the at least three points in the chamber (3) comprises:
 moving, with the magnetic field generating system (9, 10, 13, 14), the at least one magnetically susceptible member (2) through the fluid from a first side wall of the extraction portion of the chamber away from the first side wall (See: Fig.4-7 with Annotated Figures above).  
Regarding claim-20, Maria as modified discloses wherein the first side wall is a single continuous wall forming a side wall of the extraction portion and the elution portion (See: Fig.5-20 with Annotated Figures above), and/or wherein moving the at least one magnetically susceptible member (2) through the fluid away from the side comprises moving the at least one magnetically susceptible member across the chamber to a second side wall, the second side wall being an opposing side wall of the extraction portion to the first side wall (See: Fig.5-20).
Regarding claim-22, Maria as modified discloses wherein drawing the at least one magnetically susceptible member (2) between the extraction and elution potions of the chamber (Annotated Fig.2) comprises moving at least one electromagnet (9 or 13) of the at least one electromagnets (9, 10, 13, 14) between the extraction and elution portion while retaining the at least one magnetically susceptible member (2) in a magnetic field generated by said at least one electromagnet (See: Fig.5-20).
Regarding claim-23, Maria as modified discloses wherein the base of the extraction portion is shaped to form a funnel, a narrow end of the funnel being connected to the elution portion and a wide end of the funnel being connected to side walls of the extraction portion (Annotated Figures above).
Regarding claim-24, Maria as modified discloses wherein the at least one magnetically susceptible member (2) is at least one paramagnetic member (Check: [0001], [0018], [0022], [0064]) and/or further comprising mixing the fluid with a mixing system ([0064]), and/or wherein the material is DNA and/or RNA (Check: [0061].
Regarding claim-27, Maria as modified discloses wherein the at least one magnetically susceptible member (2) has a coating (reagent coating) to which material (i.e. DNA/RNA) in fluid in the chamber binds (Check: [0004], [0013]).
Regarding claim-29, Maria as modified discloses wherein the fluid is a liquid such as fungal liquor, water, milk, wine, honey, syrup or body fluids, including serum, urine, vaginal fluid, semen, pus, cerebral fluid, blood or sputum (Check: [0133]).


    PNG
    media_image1.png
    319
    515
    media_image1.png
    Greyscale

Regarding claim-30, Maria as modified discloses a method (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]) of extracting material from a fluid, the fluid being held within a fluid chamber (3) comprising a side wall connected to a base and orientated such that contents of the chamber are pulled towards the base under the influence of gravity, the base being inclined to the vertical (Annotated Fig.2), the method comprising the steps: 
drawing, with a magnetic field generating system (9, 10, 13, 14; Fig.5-20), at least one magnetically susceptible member (paramagnetic particles 2; Fig5-20) adapted to bind to material (i.e. DNA/RNA) in fluid in the chamber along the base to the side wall connected at an upper end of the base (Check: [0001], [0018], [0022], [0064]); 
moving, with said magnetic field generating system, the at least one magnetically susceptible member through the fluid away from the side wall connected at the upper end of the base to a further position to move the at least one magnetically susceptible member directly between the at least three points, wherein the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19);
allowing the at least one magnetically susceptible member to return to the base (See: Fig.5-20 for cycle); and
heating (as taught by Hiroo), with at least one electromagnet (18, as Taught by Hiroo) comprised by the magnetic field generating system, fluid in the chamber.

    PNG
    media_image2.png
    383
    378
    media_image2.png
    Greyscale

Regarding claim-31, Maria as modified discloses a method (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]) of extracting material (i.e. DNA/RNA) from a fluid, the fluid being held within a fluid chamber (3) comprising an extraction portion and an elution portion, the elution portion having a smaller volume than the extraction portion and having a top opening into a base of the extraction portion (Annotated Fig.2), the method comprising the steps: 
drawing, with a magnetic field generating system (9, 10, 13, 14; Fig.5-20), at least one magnetically susceptible member (paramagnetic particles 2; Fig5-20) adapted to bind to material (i.e. DNA/RNA) in fluid in the chamber directly between at least three points to draw the at least one magnetic susceptible member (2) between the extraction and elution portions of the chamber and around a closed path within extraction portion (Annotated Fig.2) the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19) (Check: [0001], [0018], [0022], [0064]); 
moving, with said magnetic field generating system, the at least one magnetically susceptible member (2) through the fluid between side walls of the chamber (See: Fig.5-20 for cycle);
heating (as taught by Hiroo), with at least one electromagnet (18, as Taught by Hiroo) comprised by the magnetic field generating system, fluid in the chamber; and 
removing material bound to the at least one magnetically susceptible member from the at least one magnetically susceptible member when in the elution portion by replacing the fluid in the chamber with an eluent held (elution buffer 21, Fig.14) in only the elution portion (Check: [0057], [0158-0159], [0164]).


    PNG
    media_image1.png
    319
    515
    media_image1.png
    Greyscale

Regarding claim-32, Maria as modified discloses an extractor for extracting material from a fluid (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]), comprising: 
a fluid chamber (vessel 3, Fig.5-20) comprising a side wall connected to a base and orientated such that contents of the chamber are pulled towards the base under the influence of gravity (Annotated Fig.2), the base being inclined to the vertical, the chamber being Attorney's Docket No. adapted to contain at least one magnetically susceptible member (paramagnetic particles 2; Fig.5-20), said at least one magnetically susceptible member being adapted to bind to material (i.e. DNA/RNA) in fluid in the chamber  (Check: [0001], [0018], [0022], [0064]); and 
a magnetic field generating system (9, 10, 13, 14; Fig.5-20) associated with the fluid chamber (3), which generating system is operable to cause the at least one magnetically susceptible member (2) to move around a closed path including the base and the side wall when present in the chamber and a further position to move the at least one magnetically susceptible member directly between the at least three points, wherein during operation the generating system is configured to draw the at least one magnetically susceptible member along the base to the side wall connected at the upper end of the base and to move the at least one magnetically susceptible member through the fluid away from the side wall connected at an upper end of the base (See: Fig.5-20 for cycle) and the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19), wherein the magnetic field generating system comprises at least one electromagnet (Two spaced opposed electromagnets, however, could also be used. These electromagnets were energized alternately to produce the first and second magnetic fields that keep the particles in suspension and mix them with the fluid in which they were contained, Check: [0018]).


    PNG
    media_image2.png
    383
    378
    media_image2.png
    Greyscale

Regarding claim-33, Maria as modified discloses an extractor for extracting material from a fluid (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]), comprising: 
a fluid chamber (vessel 3; Fig.5-20) comprising an extraction portion and an elution portion, the elution portion having a smaller volume than the extraction portion and having a top opening into a base of the extraction portion (Annotated Fig.2), the chamber adapted to contain at least one magnetically susceptible member (paramagnetic particles 2; Fig.5-20), the at least one magnetically susceptible member (2) being adapted to bind to material (i.e. DNA/RNA) in fluid in the chamber (Check: [0001], [0018], [0022], [0064]); and 
a magnetic field generating system (9, 10, 13, 14; Fig.5-20) associated with the fluid chamber (3), which generating system is operable to cause the at least one magnetically susceptible member to move within the chamber when present, wherein during operation the generating system is configured to move the at least one magnetically susceptible member directly between the at least three points to draw the at least one magnetically susceptible member between the extraction and elution portions and around a closed path within the extraction portion (See: Fig.5-20 for cycle), wherein the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19), and the magnetic field generating system comprises at least one electromagnet (18, As Taught by Hiroo) arranged in use to generate heat such that fluid in the chamber is heated in use by heat produced by the at least one electromagnet.

Regarding claim-34, Maria as modified discloses a system for extracting material from a fluid, comprising: an extractor according to claim 32 (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]), and wherein
the system is adapted to carry out the method of drawing, with a magnetic field generating system (9, 10, 13, 14), at least one magnetically susceptible member (2) through the fluid around a closed path between at least three points in the chamber (3), said at least one member beingAttorney's Docket No.  adapted to bind to material in fluid in the chamber (Check: [0001], [0018], [0022], [0064]), wherein the at least three points are arranged relative to each other in a shape having at least two dimensions, the magnetic field generating system being configured to move the at least one magnetically susceptible member directly between the at least three points, material in the fluid binding to the at least one magnetically susceptible member when it comes into contact with the at least one member as it moves through the fluid using the extractor using the extractor (See: Fig.5-20 for cycle) (It will be clear to anybody skilled in the art that the device disclosed above as well as the method for using the device is easily integrated in an automated system by performing the translations for the reaction vessel, the magnets, the heater and the tips in an automated way, for example using a set of linear actuators controlled by stepper motors. It is also obvious that, depending on the particular application, particular steps of the above protocol can be omitted such as (f), (g) or (h), [0160]), and 
wherein the magnetic field generating system comprises at least one electromagnet (Two spaced opposed electromagnets, however, could also be used. These electromagnets were energized alternately to produce the first and second magnetic fields that keep the particles in suspension and mix them with the fluid in which they were contained, Check: [0018]), and 
wherein the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19), 
the method further comprising heating the fluid in the chamber with heat produced by the at least one electromagnet (18, As Taught by Hiroo).

Regarding claim-35, Maria as modified discloses A system for extracting material from a fluid, comprising: an extractor according to claim 33 (Check: Abstract; Fig,1-20; [0034-0064], [0132-0227]); and wherein
the system is adapted to carry out the method of drawing, with a magnetic field generating system (9, 10, 13, 14),, at least one magnetically susceptible member (2) through the fluid around a closed path between at least three points in the chamber, said at least one member being adapted to bind to material in fluid in the chamber (Check: [0001], [0018], [0022], [0064]), wherein the at least three points are arranged relative to each other in a shape having at least two dimensions, the magnetic field generating system being configured to move the at least one magnetically susceptible member directly between the at least three points, material in the fluid binding to the at least one magnetically susceptible member when it comes into contact with the at least one member as it moves through the fluid using the extractor (See: Fig.5-20 for cycle) (It will be clear to anybody skilled in the art that the device disclosed above as well as the method for using the device is easily integrated in an automated system by performing the translations for the reaction vessel, the magnets, the heater and the tips in an automated way, for example using a set of linear actuators controlled by stepper motors. It is also obvious that, depending on the particular application, particular steps of the above protocol can be omitted such as (f), (g) or (h), [0160]), and 
wherein the magnetic field generating system comprises at least one electromagnet (Two spaced opposed electromagnets, however, could also be used. These electromagnets were energized alternately to produce the first and second magnetic fields that keep the particles in suspension and mix them with the fluid in which they were contained, Check: [0018]), and 
wherein the magnetic field generating system (9, 10, 13, 14; Fig.10-20) is configured to draw the at least one magnetically susceptible member (2; Fig10-20) to two of the at least three points using a magnetic field (Fig.11-12) and to allow the at least one magnetically susceptible member (2) to travel to the third point of the at least three points without using a magnetic field (Fig.19), 
the method further comprising heating the fluid in the chamber with heat produced by the at least one electromagnet (18, As Taught by Hiroo).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Maria (US 20070215554) in view of Hiroo (JP 2012110279) and further view of Tomoko (WO 2012118221).
Regarding claim-24, Maria as modified discloses wherein the at least one magnetically susceptible member (2) is at least one paramagnetic member (Check: [0001], [0018], [0022], [0064]) and/or further comprising mixing the fluid with a mixing system ([0064]), and/or wherein the material is DNA and/or RNA (Check: [0061].
Tomoko discloses mixing the fluid with a mixing system (vibration unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to additionally provide Maria’s system with a mixing system as taught by Tomoko for purpose of increasing the vibration in fluid thus increasing the chance of nucleic acid in fluid to shake and to encounter with magnetic beads for binding.


Claims 1-2, 4-5, 7-8, 13-17, 19-20, 22-24, 27, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable by Toshiro (WO 2016051795) in view of Hiroo (JP 2012110279).
Regarding claim-1, Toshiro discloses a method of extracting material (Biological Substance such as Nucleic acid “DNA/RNA”) from a fluid, the fluid being held within a fluid chamber (adsorption container 100) (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]) the method comprising: 
drawing, with a magnetic field generating system (magnets 3A, 3B; Fig.17-20), at least one magnetically susceptible member (magnetic beads 30, Fig.17-20) through the fluid around a closed path between at least three points in the chamber (100), said at least one member being adapted to bind to material in fluid in the chamber ([0067]), wherein the at least three points are arranged relative to each other in a shape having at least two dimensions, the magnetic field generating system being configured to move the at least one magnetically susceptible member directly between the at least three points, material in the fluid binding to the at least one magnetically susceptible member when it comes into contact with the at least one member as it moves through the fluid (Check: [0136-0142]; Fig.17-20), and
wherein the magnetic field generating system comprises at least one electromagnet (The magnets 3A and 3B are members that attract the magnetic bead 30. A permanent magnet, an electromagnet, or the like may be used as magnets 3A and 3B, Check: [0149-0150]), and 
wherein the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20),
Toshiro implicitly teaches the method further comprising heating the fluid in the chamber with heat produced by the at least one electromagnet (The movement of magnets (3A, 3B) relative to container (100) which would appear to render an indirect heating of the fluid. Moreover, a heater (65) is used to heat the container assembly 1 ultimately heating up the fluid, Check: [0089], [0098]).
Hiroo also teaches for extracting and separating microorganism using magnetic bead and, also discloses heating the fluid in the chamber (43) with heat produced (via iron core coil) by the at least one electromagnet or permanent magnet (18, Fig.3-6) (For attracting the magnetic beads 17 to the cap 13, it is possible to use an electromagnet in addition to using the permanent magnet 18 as in this example. However, when the electromagnet is stored in the cap 13, heat generated in the coil and the iron core is transmitted to the cap 13. When the cap 13 is heated by heat, there is a possibility of affecting the microorganisms attached to the magnetic beads 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Toshiro’s method with an electromagnet which produces heat as taught by Hiroo for purpose of generating the heat in the fluid chamber.
Regarding claim-2, Toshiro as modified discloses wherein the at least one magnetically susceptible member (30) is allowed to travel to the third point of the at least three points under the influence of gravity. It is well known to the skilled person in the art to turn off or move away magnets from magnetic particles so magnetic particles can move to the third point under the influence of gravity without being controlled by magnets.
Regarding claim-5, Toshiro as modified discloses wherein movement of the at least one magnetically susceptible member (30) caused by operation of the magnetic field generating system (3A, 3B) is predominantly parallel to the direction of the magnetic field produced by the at least one electromagnet (See: Fig.17-20).
Regarding claim-7, Toshiro as modified discloses wherein the fluid chamber (100) comprises a side wall connected to a base (defined at 120, Fig.17-20) and orientated such that contents of the chamber are pulled towards the base under the influence of gravity (Check: [0083] line9-11), the base being inclined to the vertical, and wherein the step of drawing the at least one magnetically susceptible member (30) through the fluid around the closed path between the at least three points in the chamber comprising: 
drawing, with the magnetic field generating system (3A, 3B), the at least one magnetically susceptible member (30) along the base to the side wall connected at an upper end of the base; moving, with the magnetic field generating system, the at least one magnetically susceptible member (30) through the fluid away from the side wall connected at the upper end of the base; and allowing the at least one magnetically susceptible member (30) to return to the base (See: Fig.17-20 for cycle).
Regarding claim-8, Toshiro as modified discloses wherein moving the at least one magnetically susceptible member (30) through the fluid away from the side wall connected at the upper end of the base comprises moving the at least one magnetically susceptible member across the chamber to the side wall above the connection to the base at the lower end of the base (See: Fig.17-20 for cycle); and/or wherein the magnetically susceptible member (30) is moved vertically away from the base when moved away from the side wall connected at the upper end of the base (See: Fig.17-20 for cycle); and/or wherein the steps of drawing the magnetically susceptible member (30) along the Attorney's Docket No. base, moving said member through the fluid away from the side wall and allowing said member to return to the base are repeated in a cycle (See: Fig.17-20 for cycle); and/or wherein the at least one magnetically susceptible member (30) is allowed to return to the base under the influence of gravity (Check: [0083] line9-11); and/or wherein the side wall comprises a pair of opposing side walls, one side wall of which is connected to the upper end of the base and the other side wall of which is connected to the lower end of the base (See: Fig.17-20).
Regarding claim-13, Toshiro as modified discloses wherein the at least one magnetically susceptible member is drawn along the base by a first electromagnet (3B; Fig.17) and moved through the fluid away from the side wall by a second electromagnet (3A; Fig.19) (The magnets 3A and 3B are members that attract the magnetic bead 30. A permanent magnet, an electromagnet, or the like may be used as magnets 3A and 3B, Check: [0149-0150]).
Regarding claim-14, Toshiro as modified discloses wherein the fluid chamber (100) comprises an extraction portion (100, Fig.1-2) and an elution portion (200, Fig.1-2), the elution portion having a smaller volume than the extraction portion and having a top opening into a base of the extraction portion (Check: [0030-0032]), the method further comprising: 
drawing, with the magnetic field generating system (3A, 3B), the at least one magnetically susceptible member (30) between the extraction and elution portions of the chamber; and 
removing material bound to the at least one magnetically susceptible member from the at least one magnetically susceptible member when in the elution portion by replacing the fluid in the chamber with an eluent held in only the elution portion (Check: [0032]). 
Regarding claim-15, Toshiro as modified discloses wherein the at least three points form a configuration corresponding to the vertices of a triangle (See: Fig7A-8B). 
Regarding claim-16, Toshiro as modified discloses wherein two of the vertices have the same separation along a longitudinal axis of the chamber from the base of the extraction portion of the chamber (See: Fig7A-8B with Fig.1-2).
Regarding claim-17, Toshiro as modified discloses wherein the third vertex has a greater separation along the longitudinal axis of the chamber from the base of the extraction portion of the chamber than the other two vertices (Fig.1-2, 17-20), and/or wherein the at least one magnetically susceptible member (30) is allowed to move between the third vertex and one of the two other vertices under the influence of gravity (Check: [0083] line9-11; Fig.7A-8B with Fig.17-20).
Regarding claim-19, Toshiro as modified discloses wherein the step of drawing the at least one magnetically susceptible member (30) through the fluid around the closed path between the at least three points in the chamber (100) comprises:
 moving, with the magnetic field generating system (3A, 3B), the at least one magnetically susceptible member (30) through the fluid from a first side wall of the extraction portion of the chamber away from the first side wall (See: Fig.17-20 for cycle).
Regarding claim-20, Toshiro as modified discloses wherein the first side wall is a single continuous wall forming a side wall of the extraction portion (100) and the elution portion (200) (Check: [0030-0032]), and/or wherein moving the at least one magnetically susceptible member (30) through the fluid away from the side comprises moving the at least one magnetically susceptible member across the chamber to a second side wall, the second side wall being an opposing side wall of the extraction portion to the first side wall (See: Fig.17-20).
Regarding claim-22, Toshiro as modified discloses wherein drawing the at least one magnetically susceptible member between the extraction (100) and elution potions (200) of the chamber comprises moving at least one electromagnet (3B) of the at least one electromagnets (3A, 3B) between the extraction and elution portion while retaining the at least one magnetically susceptible member in a magnetic field generated by said at least one electromagnet (Check: [0030-0032]).
Regarding claim-23, Toshiro as modified discloses wherein the base of the extraction portion (100) is shaped to form a funnel, a narrow end of the funnel being connected to the elution portion (200) and a wide end of the funnel being connected to side walls of the extraction portion (Fig.1-2, 7A-8B with Fig.17-20).
Regarding claim-24, Toshiro as modified discloses wherein the at least one magnetically susceptible member (30) is at least one paramagnetic member (magnetic bead 30) ([0025], [0067]) and/or further comprising mixing the fluid with a mixing system, and/or wherein the material is DNA and/or RNA (Biological substance such as Nucleic acid “DNA/RNA”, [0024]).
Regarding claim-27, Toshiro as modified discloses wherein the at least one magnetically susceptible member (30) has a coating (silica-coated) to which material in fluid in the chamber binds ([0067]).
Regarding claim-29, Toshiro as modified discloses wherein the fluid is a liquid such as fungal liquor, water, milk, wine, honey, syrup or body fluids, including serum, urine, vaginal fluid, semen, pus, cerebral fluid, blood or sputum ([0021]).

Regarding claim-30, Toshiro as modified discloses a method (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]) of extracting material (Biological Substance such as Nucleic acid “DNA/RNA”) from a fluid, the fluid being held within a fluid chamber (100) comprising a side wall connected to a base and orientated such that contents of the chamber are pulled towards the base under the influence of gravity (Check: [0083] line9-11), the base being inclined to the vertical (Fig.1-2, 7A-8B, 17-20), the method comprising the steps: 
drawing, with a magnetic field generating system (3A, 3B), at least one magnetically susceptible member (30) adapted to bind to material in fluid in the chamber along the base to the side wall connected at an upper end of the base (Check: [0025]); 
moving, with said magnetic field generating system (3A, 3B), the at least one magnetically susceptible member (30) through the fluid away from the side wall connected at the upper end of the base to a further position to move the at least one magnetically susceptible member directly between the at least three points, wherein the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20); 
allowing the at least one magnetically susceptible member to return to the base (See: Fig.17-20 for cycle); and 
heating, with at least one electromagnet (18, As Taught by Hiroo) comprised by the magnetic field generating system, fluid in the chamber.

Regarding claim-31, Toshiro as modified discloses a method (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]) of extracting material (Biological Substance such as Nucleic acid “DNA/RNA”) from a fluid, the fluid being held within a fluid chamber (1) comprising an extraction portion (100, Fig.1-2) and an elution portion (200, Fig.1-2), the elution portion having a smaller volume than the extraction portion and having a top opening into a base of the extraction portion (Check: [0030-0032]), the method comprising the steps: 
drawing, with a magnetic field generating system (3A, 3B), at least one magnetically susceptible member (30) adapted to bind to material in fluid in the chamber directly between at least three points to draw the at least one magnetic susceptible member (30) between the extraction and elution portions of the chamber and around a closed path within extraction portion (100) the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20); 
moving with said magnetic field generating system, the at least one magnetically susceptible member through the fluid between side walls of the chamber (See: Fig.17-20 for cycle); 
heating, with at least one electromagnet (18, As Taught by Hiroo) comprised by the magnetic field generating system, fluid in the chamber; and 
removing material bound to the at least one magnetically susceptible member from the at least one magnetically susceptible member when in the elution portion by replacing the fluid in the chamber with an eluent held in only the elution portion (Check: [0032]).

Regarding claim-32, Toshiro as modified discloses an extractor for extracting material from a fluid (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]), comprising: 
a fluid chamber (1) comprising a side wall connected to a base and orientated such that contents of the chamber are pulled towards the base under the influence of gravity (Check: [0083] line9-11), the base being inclined to the vertical (Fig.17-20), the chamber being Attorney's Docket No. adapted to contain at least one magnetically susceptible member (30), said at least one magnetically susceptible member being adapted to bind to material in fluid in the chamber (Check: [0025]); and
a magnetic field generating system (3A, 3B) associated with the fluid chamber (100), which generating system is operable to cause the at least one magnetically susceptible member to move around a closed path including the base and the side wall when present in the chamber (See: Fig17-20 for cycle) a further position to move the at least one magnetically susceptible member directly between the at least three points, wherein during operation the generating system is configured to draw the at least one magnetically susceptible member (30) along the base to the side wall connected at the upper end of the base and to move the at least one magnetically susceptible member (30) through the fluid away from the side wall connected at an upper end of the base and the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20), wherein the magnetic field generating system comprises at least one electromagnet (The magnets 3A and 3B are members that attract the magnetic bead 30. A permanent magnet, an electromagnet, or the like may be used as magnets 3A and 3B, Check: [0149-0150]).

Regarding claim-33, Toshiro as modified discloses an extractor for extracting material from a fluid (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]), comprising: 
a fluid chamber (1) comprising an extraction portion (100, Fig1-2) and an elution portion (200, Fig.1-2) (Check: [0030-0032]), the elution portion having a smaller volume than the extraction portion and having a top opening into a base of the extraction portion, the chamber adapted to contain at least one magnetically susceptible member (30), the at least one magnetically susceptible member being adapted to bind to material in fluid in the chamber Check: [0025]); and 
a magnetic field generating system (30A, 30B) associated with the fluid chamber, which generating system is operable to cause the at least one magnetically susceptible member (30) to move within the chamber when present, wherein during operation the generating system is configured to move the at least one magnetically susceptible member directly between the at least three points to draw the at least one magnetically susceptible member between the extraction and elution portions and around a closed path within the extraction portion (See: Fig.17-20), wherein the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20), and the magnetic field generating system comprises at least one electromagnet arranged in use to generate heat such that fluid in the chamber is heated in use by heat produced by the at least one electromagnet (18, As Taught by Hiroo)

Regarding claim-34, Toshiro as modified discloses a system for extracting material from a fluid, comprising: an extractor according to claim 32 (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]), and wherein
the system (controller 90, Fig.10, 21) adapted to carry out the method of drawing with a magnetic field generating system (30A, 30B), at least one magnetically susceptible member (30) through the fluid around a closed path between at least three points in the chamber, said at least one member beingAttorney's Docket No.  adapted to bind to material in fluid in the chamber, wherein the at least three points are arranged relative to each other in a shape having at least two dimensions, the magnetic field generating system being configured to move the at least one magnetically susceptible member directly between the at least three points, material in the fluid binding to the at least one magnetically susceptible member when it comes into contact with the at least one member as it moves through the fluid using the extractor using the extractor (Check: [0096-0101], [0145-0146]), and wherein the magnetic field generating system comprises at least one electromagnet (The magnets 3A and 3B are members that attract the magnetic bead 30. A permanent magnet, an electromagnet, or the like may be used as magnets 3A and 3B, Check: [0149-0150]), and 
wherein the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20),
the method further comprising heating the fluid in the chamber with heat produced by the at least one electromagnet (18, As Taught by Hiroo)

Regarding claim-35, Toshiro as modified discloses a system for extracting material from a fluid, comprising: an extractor according to claim 33 (Check: Abstract; Fig.1-2, 7A-7B, 17-20; [0020-0158]); and wherein
the system (controller 90, Fig.10, 21) adapted to carry out the method of drawing, with a magnetic field generating system (30A, 30B), at least one magnetically susceptible member (30) through the fluid around a closed path between at least three points in the chamber, said at least one member being adapted to bind to material in fluid in the chamber, wherein the at least three points are arranged relative to each other in a shape having at least two dimensions, the magnetic field generating system being configured to move the at least one magnetically susceptible member directly between the at least three points, material in the fluid binding to the at least one magnetically susceptible member when it comes into contact with the at least one member as it moves through the fluid using the extractor (Check: [0096-0101], [0145-0146]), and wherein the magnetic field generating system comprises at least one electromagnet (The magnets 3A and 3B are members that attract the magnetic bead 30. A permanent magnet, an electromagnet, or the like may be used as magnets 3A and 3B, Check: [0149-0150]), and 
wherein the magnetic field generating system (3A, 3B) is configured to draw the at least one magnetically susceptible member to two of the at least three points using a magnetic field and to allow the at least one magnetically susceptible member (30) to travel to the third point of the at least three points without using a magnetic field (Check: [0136-0142]; Fig.17-20),
the method further comprising heating the fluid in the chamber with heat produced by the at least one electromagnet (18, As Taught by Hiroo)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiro (WO 2016051795 in view of Hiroo (JP 2012110279) and further view of Tomoko (WO 2012118221).
Regarding claim-24, Toshiro discloses wherein the at least one magnetically susceptible member (30) is at least one paramagnetic member (magnetic bead 30) ([0025], [0067]) and/or further comprising mixing the fluid with a mixing system, and/or wherein the material is DNA and/or RNA (Biological substance such as Nucleic acid “DNA/RNA”, [0024]).
Tomoko discloses mixing the fluid with a mixing system (vibration unit 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to additionally provide Toshiro’s system with a mixing system as taught by Tomoko for purpose of increasing the vibration in fluid thus increasing the chance of nucleic acid in fluid to shake and to encounter with magnetic beads for binding.

Response to Arguments
In the remarks/arguments filed on 07/06/2022. Applicant makes numerous remarks and
arguments. Examiner will address these in the order presented.
Applicant’s arguments, with respect to the rejections of claim 1 under Maria and Toshiro have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiroo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651